Per Curiam.
Relators have applied for a write of mandate commanding the superior court for King county to fix a supersedeas bond, pending an appeal from the order of the superior court directing the county commissioners of King county to select and appoint a road supervisor from a list of names furnished by the Mercer Island Good Roads Association, the application for such appointment being made under Rem. & Bal. Code, § 5578.
We think this case is controlled by Cooper v. Hindley, 70 Wash. 331, 126 Pac. 916. In denying the application for a writ, it may be understood that we do not pass upon the merits of the controversy. The right of the commissioners to litigate the questions raised in the principal proceedings is not foreclosed, but pending that determination it is their duty to abide the judgment of the lower court. A statute declaratory of public interest should not be construed so as to defeat or suspend its operation pending an appeal, unless the right of the parties litigant can be kept in statu quo or the damages, if ascertainable, compensated in money.
Writ denied.